Title: To George Washington from Frederick Frelinghuysen, 3 February 1781
From: Frelinghuysen, Frederick
To: Washington, George


                        
                            Sir
                            Pumpton Feby 3d 1781
                        
                        The Commissioners have spent three days in examining into the Claims of the Jersey Soldiers, &
                            contrary to their expectation find the Term of all the Enlistments which have been produced to be during the War. A few however, of the Soldiers have been discharged, on the Evidence of the Officers who
                            inlisted them, & other concurrent Proofs of their having only engaged for  threeYears.
                        The absence of so many Officers, & the detached state of the Brigade has obliged us to adjourn untill
                            the 20th of February when we propose to hear such of them, as shall not have obtained Satisfaction from Seeing their
                            enlistments in the hands of their officers; And from their being now fully convinced that nothing, but the most
                            unequivocal Evidence in their Favour, will authorize us to discharge, I concieve we shall be troubled with few more
                            Applications.
                        The Conduct observed towards the Pensylvania Line proves very injurious to us, in our attempt to quiet the
                            Minds of our Soldiers; They entertained the highest expectations that where no Enlistments would be produced, their own
                            Oaths would be taken as Evidence—their disappointment very much chagrines them, & no pains are spared by the
                            disaffected Inhabitants to keep alive their discontent. The Whigs of Jersey are highly pleased with the method taken to
                            subdue the Jersey Mutineers, & from the Conduct of the Militia when the Pensylvanians revolted, and when the
                            Jersey line arrived at Chatham, I am confident they will, whenever required, cheerfully step forth to quell such dangerous
                            Insurrections. I am Sir Your Excellency’s most obedient Servant
                        
                            Frederick Frelinghuysen
                        
                    